Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kilyk on 04/19/2021.

The application has been amended as follows: 
Claim 4: A nucleic acid amplification method comprising the following steps: 
step 1: placing a chip for nucleic acid amplification according to claim 1 on the substrate of the device of claim 1 in such a manner that the denaturation temperature zone includes at least one curved-microchannel portion and the extension/annealing temperature zone includes at least one curved-microchannel portion, 
step 2: introducing a sample solution into the microchannel; 
step 3: connecting a pair of liquid delivery mechanisms according to claim 1 to the liquid delivery mechanism connections at both ends of the microchannel; and 
step 4: reciprocating the sample solution between the two curved-microchannel portions of the microchannel by the liquid delivery mechanisms to perform thermal cycling, and simultaneously measuring the fluorescence intensity of the sample solution and confirming the movement of the sample solution for each thermal cycle using the at least one fluorescence detector in the intermediate-microchannel portion to perform the nucleic acid amplification method, 
wherein the nucleic acid amplification method is selected from the group consisting of polymerase chain reaction (PCR), reverse transcription PCR (RT-PCR), one-step RT-PCR, multiplex RT-PCR, real-time PCR, and real-time RT-PCR.

Claim 5: The nucleic acid amplification method according to claim 4, wherein the measurement of fluorescence intensity is performed by simultaneously measuring two or more fluorescent wavelengths to simultaneously measure the nucleic acid amplification 

Claim 6: 




The nucleic acid amplification method according to claim 4, wherein the initial concentration of a nucleic acid in the sample is determined using a calibration curve obtained by plotting Ct values as a function of concentration for a number of standards having known concentrations of the nucleic acid.

Claim 8: The nucleic acid amplification method according to claim 4, wherein the chip comprises two or more microchannels , wherein the operation of liquid delivery through each of the microchannels can be independently controlled.

Claim 9: The nucleic acid amplification method according to claim 4, the method further comprising: Page 4 of 8Application No. 15/322,000Reply to Office Action 
connecting an end of a filtered pipette tip of a micropipette to one of the connections so as to introduce a sample solution into the microchannel; 
removing the micropipette with the pipette tip being connected to the connection, and 
then connecting the pipette tip to one of the liquid delivery mechanisms.

Claim 12: 




The nucleic acid amplification method according to claim 5, wherein the initial concentration of a nucleic acid in the sample is determined using a calibration curve obtained by plotting Ct values as a function of concentration for a number of standards having known concentrations of the nucleic acid.

Claim 14: The nucleic acid amplification method according to claim 5, wherein the chip comprises two or more microchannels , wherein the operation of liquid delivery through each of the microchannels can be independently controlled.

Claim 15: The nucleic acid amplification method according to claim 14, the method further comprising: Page 4 of 8Application No. 15/322,000Reply to Office Action 
connecting an end of a filtered pipette tip of a micropipette to one of the connections so as to introduce a sample solution into of the microchannels; 
removing the micropipette with the pipette tip being connected to the connection, and 
then connecting the pipette tip to one of the liquid delivery mechanisms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637